Detailed Office Action

Status of the Claims
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Acknowledgement is hereby made of receipt and entry of the communication filed 20 November, 2020. Claims 90-109 are pending in the instant application.  Applicant’s election without traverse of Group I (claims 90-108) is acknowledged. Claim 109 has been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 90-108 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statements filed 10 January, 2020, 10 April, 2020, and 20 November, 2020, have been placed in the application file and the information referred to therein has been considered. 

37 C.F.R. § 1.84
The drawings filed 08 August, 2019, have been reviewed and are acceptable.

37 C.F.R. § 1.72
	The abstract of the disclosure is objected to because it fails to accurately reflect the claimed invention and references speculative applications. Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. If the patent is of a basic nature, the entire technical purported merits or speculative applications of the invention and should not compare the invention with the prior art. Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The claimed invention is directed toward a method of treating human immunodeficiency virus type 1 (HIV-1) infection in a subject who has previously been administered antiretroviral therapy (ART) or has a plasma viral RNA load below 3,500 copies/ml comprising administering one or more N332 glycan-dependent antibodies (e.g., PGT121). Appropriate correction is required. See M.P.E.P. § 608.01(b).

Claim Objections
Claim 90 is objected to because of the following informalities: the phrase “plasma viral RNA levels below 3500 copies/ml” should read –below 3,500 copies/ml-.  Appropriate correction is required.
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 90-108 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Claim 90 references an HIV-1 treatment method wherein an N332 glycan-dependent antibody is administered to a patient who has undergone ART therapy or has plasma viral RNA levels below 3,500 copies/ml. The reference to plasma viral RNA levels is vague and indefinite because it is not readily manifest what units are encompassed by the term copies/ml. What type of fluid (e.g., blood, serum, lymphatic, etc.) is encompassed by the claim language? Applicant should clearly and unambiguously identify the units of interest (e.g., 3,500 copie/ml of blood plasma). Appropriate correction is required.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the 

Written Description
Claims 90-108 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The guidelines for determining if patent claims comply with the written description requirement of 35 U.S.C. § 112, first paragraph, include the following: 1) Determining the full claim breadth. 2)	Comparing the claim breadth with the scope of support provided by the disclosure. 3) Determining if one skilled in the art would recognize at the time of filing that applicants were in possession of the claimed invention. The following factors should be considered in making such an assessment: a) Actual reduction to practice. b) Disclosure of structural characteristics (through drawings or chemical formulas). c) Disclosure of relevant identifying characteristics including a complete or partial structure, physical or chemical properties, and functional characteristics coupled with a known or disclosed structural/functional correlation. d) Method of making the claimed invention. e) The level of skill and knowledge in the art. f) Predictability of the art. 4) Consider the aforementioned factors and determine if a representative number of species have been provided to conclude that Applicant was in possession of the claimed invention at the time of filing.
The broadest claim (90) is directed toward a method for treating a human immunodeficiency virus type 1 (HIV-1) infection in a subject, wherein said subject has been previously administered antiretroviral therapy (ART) or has plasma viral RNA levels below 3500 copies/mL, comprising administering: (a) at least one dose of a first composition comprising one or more N332 glycan-dependent antibodies; and (b) at least one dose of a second composition one or more N332 glycan-dependent antibodies, wherein the second composition is administered: (i) after at least about twenty-eight days after administration of the first composition and prior to a decline in a blood titer of the one or more N332 glycan-dependent antibodies of the first composition below about 1 pg/ml; (ii) at least two months after administration of the first composition; or (iii) after proviral DNA level in tissue of the subject is below about 1000 DNA copies/106 cells. Claim 91 references N332 glycan-dependent antibodies comprising (ii) a heavy chain variable domain having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 7, and a light chain variable domain having at least 95% sequence identity to the sequence of SEQ ID NO: 8.
The claims are broadly directed toward a large genus of poorly defined antibodies. The term N332 glycan-dependent antibody is simply defined as an antibody that requires the presence of the N332 glycan of HIV-1 gp120 for recognition (see specification, p. 10). However the N332 glycan epitope is a complex epitope comprised of the GD/NIR peptide motif at the base of the gp120 V3 loop and a complex and variable N332 glycan shield. Different glycoforms can occupy the same N-glycosylation site on the Env thereby contributing to epitope variability. Interactions with surrounding glycans also influence this binding interaction (Behrens et al., 2016; Barnes et al., 2018; Moyo et al., 2020). Moreover, the skilled artisan cannot predict a priori the structure of any given antibody capable of binding to this region. While a limited subset of mAbs were set forth in the specification, nevertheless, they all display considerable genotypic/phenotypic variation. 
The PGT121 VH and VL chains are 132 and 105 amino acids in length (SEQ ID NOS.: 7 and 8). However, the claims encompass upwards of 5% genetic variation anywhere within these regions. Just looking at naturally-occurring amino acid substitutions would encompass ~1 22 variant VH sequences or ~2 x 1016 variant VL sequences.1 This figure does not include insertions or deletions but only substitutions within the existing variable heavy and light chains. The sequence variation is not limited to any particular region of the antibody (e.g., amino acid position one or three of CDR1 of the VH chain). The disclosure fails to direct the skilled artisan to any particular portion of an N332 glycan-dependent antibody for modification. Moreover, the claims fail to set forth any meaningful functional language with respect to antibody properties (e.g., binding specificity, binding affinity, pharmacological activity, etc.). Thus, the claims encompass an inordinate number of species that are neither described nor contemplated by the disclosure. 
Moreover, it has been well-documented in the field of immunology that single or multiple amino acid substitutions, insertions, or deletions can have unpredictable effects on antigen-antibody binding interactions (Chen et al., 1992; Chatellier et al., 1996; Liu et al., 1999; Kala et al., 2002). Both the framework regions (FRs) and CDRs contribute to antigen binding. However, there is no discussion pertaining to those amino acids contained in the FRs and CDRs that are sine qua non for antigen binding. A comparison of several VH and VL chains demonstrated that even within the PTG-121-like class of N332 glycan-dependent antibodies there was considerable sequence variation within both the FRs and the CDRs (see CLUSTAL alignment on the next page). A quick examination of the VH chains revealed considerable variation within FRs1/2 and CDR3. The VL chains displayed considerable variation within FRs1/3 and CDRs1/3. Thus, the various antibody species identified fail to a priori which amino acids should be targeted and how any given amino acid substitution would affect the binding properties of any given N332 glycan-dependent antibody. 
Accordingly when all the aforementioned factors are considered in toto, one skilled in the art would reasonably conclude that Applicants were not in possession of a sufficient number of mAbs. Amendment of the claim language to reference the specific N332 glycan-dependent antibodies set forth in the disclosure (e.g., PGT121) would obviate the rejection.
CLUSTAL 2.1 VH multiple sequence alignment

seq7    QMQLQESGPGLVKPSETLSLTCSVSGA-------SISDSYWSWIRRSPGKGLEWIG----
seq23   QLHLQESGPGLVKPPETLSLTCSVSGA-------SINDAYWSWIRQSPGKRPEWVG----
seq39   QPQLQESGPGLVEASETLSLTCTVSGDST-----AACDYFWGWVRQPPGKGLEWIGGLSH
seq55   QPQLQESGPTLVEASETLSLTCAVSGDST-----AACNSFWGWVRQPPGKGLEWVGSLSH
seq79   QLQMQESGPGLVKPSETLSLSCTVSGDSIRGGEWGDKDYHWGWVRHSAGKGLEWIG----
seq103  EVHLEESGPGLVRPSETLSLTCTASGGSIRGGEWGDSDYHWGWVRHSPEKGLEWIG----
seq151  QVHLQESGPGLVTPSETLSLTCTVSNG-------SVSGRFWSWIRQSPGRGLEWIG----
seq175  QPQLQESGPGLVEASETLSLTCTVSGDST-----AACDYFWGWVRQPPGKGLEWIGSLSH
seq321  QVQLQESGPGLVKPSETLSVTCSVSGD-------SMNNYYWTWIRQSPGKGLEWIG----
        : :::**** ** ..****::*:.*.        .  . .* *:*:.. :  **:*    

seq7    --YVHKSGDTNYSPSLKSRVNLSLDTSKNQVSLSLVAATAADSGKYYCARTLHGRRIYGI
seq23   --YVHHSGDTNYNPSLKRRVTFSLDTAKNEVSLKLVDLTAADSATYFCARALHGKRIYGI
seq39   CAGYYNTGWTYHNPSLKSRLTISLDTPKNQVFLKLNSVTAADTAIYYCARFDG-----EV
seq55   CASYWNRGWTYHNPSLKSRLTLALDTPKNLVFLKLNSVTAADTATYYCARFGG-----EV
seq79   --SIHWRGTTHYKESLRRRVSMSIDTSRNWFSLRLASVTAADTAVYFCARHR------HH
seq103  --SIHWRGTTHYNAPFRGRGRLSIDLSRNQFSLRLTSVTAEDTAVYYCVKHK------YH
seq151  --YFSDTDRSEYNPSLRSRLTLSVDRSKNQLSLRLKSVTAADSATYYCARAQQGKRIYGI
seq175  CAGYYNSGWTYHNPSLKSRLTISLDTPKNQVFLKLNSVTAADTAIYYCARFGG-----DV
seq321  --YISDRESATYNPSLNSRVVISRDTSKNQLSLKLNSVTPADTAVYYCATARRGQRIYGV
                 : :. .:. *  :: * .:* . * *   *. *:. *:*.           

seq7    VAFNEWFTYFYMDVWGNGTQVTVSS
seq23   VALGELFTYFYMDVWGKGTAVTVSS
seq39   LVYHDWPKPAWVDLWGRGTLVTVSS
seq55   LRYTDWPKPAWVDLWGRGTLVTVSS
seq79   DVFMLVPIAGWFDVWGPGVQVTVSS
seq103  DIVMVVPIAGWFDPWGQGLQVTVSS
seq151  VSFGEFFYYYYMDAWGKGTPVTVSS
seq175  LVYHDWPKPAWVDLWGRGVLVTVSS
seq321  VSFGEFFYYYSMDVWGKGTTVTVSS

[CDRs are bold-faced].
L multiple sequence alignment

seq8    --------SDISVAPGETARISCGEKSLGSRAVQWYQHRAGQAPSLIIYNNQDRPSGIPE
seq24   --------SSMSVSPGETAKISCGKESIGSRAVQWYQQKPGQPPSLIIYNNQDRPAGVPE
seq40   -QSALTQPPSASGSPGQSISISCTG--TSNRFVSWYQQHPGKAPKLVIYGVNKRPSGVPD
seq56   -QSALTQPPSASGSPGQSITISCTG--TSNNFVSWYQQHAGKAPKLVIYDVNKRPSGVPD
seq80   EIVMTQSPDTLSVSPGETVTLSCRASQNINKNLAWYQYKPGQSPRLVIFETYSKIAAFPA
seq104  EIMMTQSPAILSVSPGDRATLSCRASQSVKNNLAWYQKRPGQAPRLLIFDTSSRASGIPA
seq152  ------SLNPLSLAPGATAKIPCGERSRGSRAVQWYQQKPGQAPTLIIYNNQDRPAGVSE
seq176  -QSALTQPPSASGSPGQSITISCTG--NINNFVSWYQQHPGKAPKLVIYGVNKRPSGVPD
seq322  -----SYVRPLSVALGETARISCGRQALGSRAVQWYQHRPGQAPILLIYNNQDRPSGIPE
                   * : *    :.*      .. : *** :.*:.* *:*:   .: :... 

seq8    RFSGSPDSPFGTTATLTITSVEAGDEADYYCHIWDSRVPTKWVFGGGTTLTVL
seq24   RFSASPDFRPGTTATLTITNVDAEDEADYYCHIYDARGGTNWVFDRGTTLTVL
seq40   RFSGSKS---GNTASLTVSGLQTDDEAVYYCSSLVGN--WDVIFGGGTKLTVL
seq56   RFSGSKS---GNTASLTVSGLQTDDEAVYYCGSLVGN--WDVIFGGGTKLTVL
seq80   RFVASGS---GTEFTLTINNMQSEDVAVYYCQQYEE---WPRTFGQGTKVDIK
seq104  RFSGGGS---GTEFTLTVNSMQSEDFATYYCQQYEE---WPRTFGQGTKVEIK
seq152  RFSGNPDVAIGVTATLTISRVEVGDEADYYCHYWDSRSPISWIFGGGTQLTVL
seq176  RFSGSKS---GNAASLTVSGLQTDDEAVYYCGSLAGN--WDVVFGGGTKLTVL
seq322  RFSGTPDINFGTRATLTISGVEAGDEADYYCHMWDSRSGFSWSFGGATRLTVL
        ** .  .   *   :**:. ::  * * ***            *. .* : :
[CDRs are bold-faced]

Scope of Enablement
Claims 90-108 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims. The claimed invention is broadly directed toward The broadest claim (90) is directed toward a method for treating a human immunodeficiency virus type 1 (HIV-1) infection in a subject, wherein said subject has been previously administered antiretroviral therapy (ART) or has plasma viral RNA levels below 3500 copies/mL, comprising administering: (a) at least one dose of a first composition comprising one or more N332 glycan-dependent antibodies; and (b) at least one dose of a second composition comprising one or more N332 glycan-dependent antibodies, wherein the second composition is administered: (i) after at least about twenty-eight days after administration of the first composition 6 cells. Claim 91 references N332 glycan-dependent antibodies comprising (ii) a heavy chain variable domain having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 7, and a light chain variable domain having at least 95% sequence identity to the sequence of SEQ ID NO: 8. The term “N332 glycan-dependent antibody” is simply defined as an antibody that requires the presence of the N332 glycan of HIV-1 gp120 for recognition (see specification, p. 10).
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses a large genus of poorly defined antibodies. The term N332 glycan-dependent antibody is simply defined as an antibody that requires the presence of the N332 glycan of HIV-1 gp120 for recognition (see et al., 2016; Barnes et al., 2018; Moyo et al., 2020). Moreover, the skilled artisan cannot predict a priori the structure of any given antibody capable of binding to this region. While a limited subset of mAbs were set forth in the specification, nevertheless, they all display considerable genotypic/phenotypic variation.
	Furthermore, the PGT121 VH and VL chains are 132 and 105 amino acids in length. However, the claims encompass upwards of 5% genetic variation anywhere within these regions. Just looking at naturally-occurring amino acid substitutions would encompass ~1 x 1022 variant VH sequences or ~2 x 1016 variant VL sequences.2 This figure does not include insertions or deletions but only substitutions within the existing variable heavy and light chains. The sequence variation is not limited to any particular region of the antibody (e.g., amino acid position one or three of CDR1 of the VH chain). The disclosure fails to direct the skilled artisan to any particular portion of an N332 glycan-dependent antibody for modification. Moreover, the claims fail to set forth any meaningful functional language with respect to antibody properties (e.g., binding specificity, binding affinity, pharmacological activity, 
2)	The disclosure fails to provide adequate guidance pertaining to the structure of the N332 epitope recognized by any given antibody. The N332 glycan epitope is a complex epitope comprised of the GD/NIR peptide motif at the base of the gp120 V3 loop and a complex and variable N332 glycan shield. Different glycoforms can occupy the same N-glycosylation site on the Env thereby contributing to epitope variability. Interactions with surrounding glycans also influence this binding interaction (Behrens et al., 2016; Barnes et al., 2018; Moyo et al., 2020).
3)	It has been well-documented in the field of immunology that single or multiple amino acid substitutions, insertions, or deletions can have unpredictable effects on antigen-antibody binding interactions (Chen et al., 1992; Chatellier et al., 1996; Liu et al., 1999; Kala et al., 2002). Both the framework regions (FRs) and CDRs contribute to antigen binding. However, there is no discussion pertaining to those amino acids contained in the FRs and CDRs that are sine qua non for antigen binding. A comparison of several VH and VL chains demonstrated that even within the PTG-121-like class of N332 glycan-dependent antibodies there was considerable sequence variation within both the FRs and the CDRs (see the following pages). A quick examination of the VH chains revealed considerable variation within FRs1/2 and CDR3. The VL chains displayed considerable variation within FRs1/3 and CDRs1/3. Thus, the various antibody species identified fail to display a well-conserved structure. Moreover, the skilled artisan could not determine a priori which amino acids should be targeted and how any given amino acid substitution would affect the binding properties of any given N332 glycan-dependent antibody.


H multiple sequence alignment

seq7    QMQLQESGPGLVKPSETLSLTCSVSGA-------SISDSYWSWIRRSPGKGLEWIG----
seq23   QLHLQESGPGLVKPPETLSLTCSVSGA-------SINDAYWSWIRQSPGKRPEWVG----
seq39   QPQLQESGPGLVEASETLSLTCTVSGDST-----AACDYFWGWVRQPPGKGLEWIGGLSH
seq55   QPQLQESGPTLVEASETLSLTCAVSGDST-----AACNSFWGWVRQPPGKGLEWVGSLSH
seq79   QLQMQESGPGLVKPSETLSLSCTVSGDSIRGGEWGDKDYHWGWVRHSAGKGLEWIG----
seq103  EVHLEESGPGLVRPSETLSLTCTASGGSIRGGEWGDSDYHWGWVRHSPEKGLEWIG----
seq151  QVHLQESGPGLVTPSETLSLTCTVSNG-------SVSGRFWSWIRQSPGRGLEWIG----
seq175  QPQLQESGPGLVEASETLSLTCTVSGDST-----AACDYFWGWVRQPPGKGLEWIGSLSH
seq321  QVQLQESGPGLVKPSETLSVTCSVSGD-------SMNNYYWTWIRQSPGKGLEWIG----
        : :::**** ** ..****::*:.*.        .  . .* *:*:.. :  **:*    

seq7    --YVHKSGDTNYSPSLKSRVNLSLDTSKNQVSLSLVAATAADSGKYYCARTLHGRRIYGI
seq23   --YVHHSGDTNYNPSLKRRVTFSLDTAKNEVSLKLVDLTAADSATYFCARALHGKRIYGI
seq39   CAGYYNTGWTYHNPSLKSRLTISLDTPKNQVFLKLNSVTAADTAIYYCARFDG-----EV
seq55   CASYWNRGWTYHNPSLKSRLTLALDTPKNLVFLKLNSVTAADTATYYCARFGG-----EV
seq79   --SIHWRGTTHYKESLRRRVSMSIDTSRNWFSLRLASVTAADTAVYFCARHR------HH
seq103  --SIHWRGTTHYNAPFRGRGRLSIDLSRNQFSLRLTSVTAEDTAVYYCVKHK------YH
seq151  --YFSDTDRSEYNPSLRSRLTLSVDRSKNQLSLRLKSVTAADSATYYCARAQQGKRIYGI
seq175  CAGYYNSGWTYHNPSLKSRLTISLDTPKNQVFLKLNSVTAADTAIYYCARFGG-----DV
seq321  --YISDRESATYNPSLNSRVVISRDTSKNQLSLKLNSVTPADTAVYYCATARRGQRIYGV
                 : :. .:. *  :: * .:* . * *   *. *:. *:*.           

seq7    VAFNEWFTYFYMDVWGNGTQVTVSS
seq23   VALGELFTYFYMDVWGKGTAVTVSS
seq39   LVYHDWPKPAWVDLWGRGTLVTVSS
seq55   LRYTDWPKPAWVDLWGRGTLVTVSS
seq79   DVFMLVPIAGWFDVWGPGVQVTVSS
seq103  DIVMVVPIAGWFDPWGQGLQVTVSS
seq151  VSFGEFFYYYYMDAWGKGTPVTVSS
seq175  LVYHDWPKPAWVDLWGRGVLVTVSS
seq321  VSFGEFFYYYSMDVWGKGTTVTVSS

[CDRs are bold-faced].

CLUSTAL 2.1 VL multiple sequence alignment

seq8    --------SDISVAPGETARISCGEKSLGSRAVQWYQHRAGQAPSLIIYNNQDRPSGIPE
seq24   --------SSMSVSPGETAKISCGKESIGSRAVQWYQQKPGQPPSLIIYNNQDRPAGVPE
seq40   -QSALTQPPSASGSPGQSISISCTG--TSNRFVSWYQQHPGKAPKLVIYGVNKRPSGVPD
seq56   -QSALTQPPSASGSPGQSITISCTG--TSNNFVSWYQQHAGKAPKLVIYDVNKRPSGVPD
seq80   EIVMTQSPDTLSVSPGETVTLSCRASQNINKNLAWYQYKPGQSPRLVIFETYSKIAAFPA
seq104  EIMMTQSPAILSVSPGDRATLSCRASQSVKNNLAWYQKRPGQAPRLLIFDTSSRASGIPA
seq152  ------SLNPLSLAPGATAKIPCGERSRGSRAVQWYQQKPGQAPTLIIYNNQDRPAGVSE
seq176  -QSALTQPPSASGSPGQSITISCTG--NINNFVSWYQQHPGKAPKLVIYGVNKRPSGVPD
seq322  -----SYVRPLSVALGETARISCGRQALGSRAVQWYQHRPGQAPILLIYNNQDRPSGIPE
                   * : *    :.*      .. : *** :.*:.* *:*:   .: :... 



HIWDSRVPTKWVFGGGTTLTVL
seq24   RFSASPDFRPGTTATLTITNVDAEDEADYYCHIYDARGGTNWVFDRGTTLTVL
seq40   RFSGSKS---GNTASLTVSGLQTDDEAVYYCSSLVGN--WDVIFGGGTKLTVL
seq56   RFSGSKS---GNTASLTVSGLQTDDEAVYYCGSLVGN--WDVIFGGGTKLTVL
seq80   RFVASGS---GTEFTLTINNMQSEDVAVYYCQQYEE---WPRTFGQGTKVDIK
seq104  RFSGGGS---GTEFTLTVNSMQSEDFATYYCQQYEE---WPRTFGQGTKVEIK
seq152  RFSGNPDVAIGVTATLTISRVEVGDEADYYCHYWDSRSPISWIFGGGTQLTVL
seq176  RFSGSKS---GNAASLTVSGLQTDDEAVYYCGSLAGN--WDVVFGGGTKLTVL
seq322  RFSGTPDINFGTRATLTISGVEAGDEADYYCHMWDSRSGFSWSFGGATRLTVL
        ** .  .   *   :**:. ::  * * ***            *. .* : :
[CDRs are bold-faced]

4)	The disclosure fails to provide a sufficient number of working embodiments. Considering the claim breadth and unpredictability associated with modifying antibody structures, a reasonable number of working embodiments would be required to enable the claimed invention. However, the disclosure only provides a single working embodiment involving PGT121 and an SHIV model. No other examples were provided involving PTG121-like antibodies.
 	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not enabled commensurate in scope with the claims.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               27 February, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.
        2 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.